Exhibit 10.21

 

 

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (the "Agreement") is made as of September 15, 2020 (the
"Effective Date") by and between Rezolute Inc., a Delaware corporation having
its principal place of business at 201 Redwood Shores Parkway, Suite 315,
Redwood City, California 94065, USA ("Rezolute"), and Handok Inc., a company
registered under the laws of Republic of Korea, and having a registered office
at 132 Teheran-ro, Gangnam-gu, Seoul 06235, Korea ("Handok"), on its own behalf
and on behalf of its Affiliates. Rezolute and Handok may, from time to time, be
individually referred to as a "Party" and collectively referred to as the
"Parties".

 

RECITALS

 

WHEREAS, Rezolute is developing novel biopharmaceutical candidates for metabolic
and orphan diseases including the Products (defined below);

 

WHEREAS, Handok possesses the resources and facilities to develop, register,
import, distribute and promote pharmaceutical products in the Territory; and

 

WHEREAS, Handok wishes to obtain exclusive licenses for the Products in the
Territory to develop, register and commercialize the Products, as fully
described in this Agreement below.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable considerations, the receipt of which is hereby
acknowledged, the Parties hereto mutually agree as follows:

 

 

1.Definitions

 

1. 1              "Affiliate" shall mean, with respect to a party to this
Agreement, any corporation, limited liability company or other business entity
controlling, controlled by or under common control with such party, for so long
as such relationship exists. For the purposes of this definition, control shall
mean: (a) to possess, directly or indirectly, the power to direct affirmatively
the management and policies of such corporation, limited liability company or
other business entity, whether through ownership of voting securities or by
contract relating to voting rights or corporate governance; or (b) ownership of
more than fifty percent (50%) of the voting stock in such corporation, limited
liability company or other business entity (or such lesser percent as may be the
maximum that may be owned pursuant to applicable law of the country of
incorporation or domicile), as applicable.

 

1.2              "Calendar Year" shall mean any twelve (12) month period
commencing on January 1.

 

1.3              "Compounds" shall mean any pharmaceutical compounds developed
or to be developed by Rezolute or its Affiliates including without limitation,
RZ402 and RZ358.

 

1.4               "Commercially Reasonable Efforts" shall mean efforts and
resources normally used by a Party for a Product owned by it or to which it has
exclusive rights, which is of similar market potential at a similar stage in its
development or product life cycle, taking into account issues of safety and
efficacy, product profile, product competitiveness of the marketplace, the
proprietary position of the Compound or Product, the regulatory and
reimbursement structure involved, the profitability of the applicable products
and other relevant factors.

 



 1 

 

 

1.5              "Confidential Information" shall have the meaning set forth in
Section 12.1.

 

1.6              "FDA" shall mean the United States Food and Drug
Administration, or any successor thereto.

 

1.7              "Field" shall mean all therapeutic indications in human.

 

1.8              "First Commercial Sale" shall mean, with respect to any
Product, the first receipt from sales of such Product by Handok and its
Affiliates to a Third Party in the Territory after all required marketing and
pricing approvals have been granted by the governing authorities in the
Territory. "First Commercial Sale" shall not include the sale of any Product for
use in clinical trials or for compassionate use prior to the approval of the
NDA/BLA.

 

1.9              "Force Majeure" means any event beyond the reasonable control
of the affected Party including, but not limited to, embargoes; war or acts of
war, including terrorism; insurrections, riots, or civil unrest; strikes,
lockouts or other labor disturbances; epidemics, fire, floods, earthquakes or
other acts of nature; or acts, omissions or delays in acting by any governmental
authority (including, but not limited to, the refusal of the competent
government agencies to issue required regulatory approvals due to reasons other
than the affected Party's negligence or willful misconduct or any other cause
within the reasonable control of the affected Party), and failure of plant or
machinery (provided that such failure could not have been prevented by the
exercise of skill, diligence and prudence that would be reasonably and
ordinarily expected from a skilled and experienced person engaged in the same
type of undertaking under the same or similar circumstances).

 

1.10           "Invention" shall mean any new or useful method, process,
manufacture, compound or composition of matter, whether or not patentable or
copyrightable, or any improvement thereof.

 

1.11           "Joint Development Committee" or "JDC" shall mean the entity
organized and acting pursuant to Section 4.

 

1.12           "Know-How" shall mean unpatented technical and other information
which is not in the public domain including information comprising or relating
to discoveries, inventions, data, designs, formulae, methods, models, assays,
research plans, procedures, designs for experiments and tests and results of
experimentation and testing (including results of research or development),
processes (including manufacturing processes, specifications and techniques),
laboratory records, chemical, pharmacological, toxicological, clinical,
analytical and quality control data, trial data, case report forms, data
analyses, reports or summaries and information contained in submissions to and
information from ethical committees and regulatory authorities. Know-How
includes rights protecting Know-How. The fact that an item is known to the
public shall not be taken to exclude the possibility that a compilation
including the item, and/or a development relating to the item, is (and remains)
not known to the public.

 



 2 

 

 

 

1.13           "MFDS" shall mean Korea Ministry of Food and Drug Safety, or any
successor thereto.

 

1.14           "MRP" shall mean the maximum reimbursement price by the National
Health Insurance issued by the Ministry of Health and Welfare pursuant to the
National Health Insurance Act.

 

1.15           "NDA/BLA" shall mean a new drug application or a biologic license
application filed with the MFDS or the FDA for authorization for marketing a
Product.

 

1.16           "Net Selling Price" shall mean "the applicable MRP of the
relevant Licensed Product divided by(÷) one and one-tenth (1.1) and multiplied
by (x) ninety-five percent (95%)". In the event there is a significant change to
the MRP of the Licensed Products, the Parties may adjust the Transfer Price (as
defined hereinafter) upon agreement in writing between the Parties.

 

1.17           "Patents" shall mean all letters patent and patent applications
throughout the Territory, as well as any and all substitutions, extensions,
renewals, continuations, continuations in-part, divisions, patents-of-addition
and/or reissues thereof.

 

1.18           "Person" shall mean an individual, corporation, partnership,
limited liability company, trust, business trust, association, joint stock
company, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.

 

1.19             "Products" shall mean all pharmaceutical products in final
dosage form containing the Compounds as their active ingredients, developed by
Rezolute and/or its Affiliates for any and all human uses and packaged and
labeled and is ready for administration.

 

1.20              "Rezolute Licensed Technology" shall mean all information,
data, research results, clinical evaluation results, approval trials data and
results as well as all approvals obtained by Rezolute relating to the Products
including all Patents owned or controlled by, or licensed to, Rezolute, and all
Know-How and Inventions developed, owned or controlled by, or licensed to,
Rezolute, on or after the Effective Date, which, by objective standards, is
necessary for or may be useful in the development, manufacture, use or sale of
the Products in the Field in the Territory, all to the extent that Rezolute has
the right to license or otherwise make available such Patents, KnowHow and
Inventions to Handok hereunder. A list of all such Patents in existence on the
Effective Date is included in Appendix 1 attached hereto.

 

1.21              "Territory" shall mean the Republic of Korea.

 

1.22              "Third Party" shall mean any Person other than a Party or an
Affiliate of a Party.

 

1.23              "Trademarks" has the meaning as set forth in Section 7.3.

 

1.24              "Transfer Price" has the meaning as set forth in Section 6.2.

 



 3 

 

 

2. License Grants

 

2.1             Licenses

 

(a) License Scope. Subject to the terms and conditions of this Agreement,
Rezolute hereby grants to Handok an exclusive license to develop, import, store,
promote, sell, have sold and distribute the Products in the Territory for use in
the Field, under the Rezolute Licensed Technology. Rezolute shall not during the
Term (a) grant the license under this Section 2.l(a) to any person or legal
entity other than Handok, (b) appoint any person or legal entity other than
Handok as Rezolute's distributor or agent for any of the Products in the
Territory, or (c) import, sell, supply or otherwise provide or deliver any of
the Products to any person or legal entity in the Territory other than Handok.

 

(b) Affiliates. Handok may grant sublicenses under the licenses granted in this
Section 2.1 to its Affiliates upon Rezolute's prior written consent, which such
consent shall not be unreasonably withheld. Handok shall ensure that any such
Affiliate complies with all the terms of this Agreement as if they were a party
to this Agreement, and Handok will be liable for the activities of such
Affiliates as if such activities were performed by Handok.

 

2.2               First Right of Refusal. The parties acknowledge that as of the
Effective Date, Rezolute is developing some pipelines other than the ones
licensed under this Agreement ("Other Pipelines"). Handok shall have the first
right of refusal for license in the Territory for any of the Other Pipelines
upon Rezolute's decision to out-license the Other Pipelines for the Territory.

  

3. Development and Commercialization of the Products

 

3.1               Rezolute shall use its Commercially Reasonable Efforts to
develop the Products so as to enable their registration and commercialization.
In case Rezolute delays developments for a reasonable cause, Rezolute shall
inform Handok of delays and the causes for such delays in developments. If
Rezolute delays development of any Product for an extended period of time
without a reasonable cause, whether or not such delay has been notified to
Handok, both Parties shall discuss the considerations related to the Product.

 

3.2               Handok shall use its Commercially Reasonable Efforts to
commercialize the Products in the Territory. Activities that may be carried out
by Handok shall include but not be limited to preparing, submitting and
maintaining (including submission of supplementary material) NDA for the
Products in the Territory as the license holder, with cooperation from Rezolute.
Handok shall carry out development activities required to register and
commercialize the Products in the Territory, as determined by the JDC. Handok
shall promptly notify Rezolute of all approvals granted with respect to the
Products. All NDAs and other regulatory filings made or filed by Handok with
respect to any Product shall be in the name of, and the owned solely by, Handok.

 

3.3               Handok shall advertise and promote the Products in the
Territory in accordance with the terms of this Agreement. Handok shall have the
sole discretion to manage its own commercial strategy to promote and sell the
Product in the Territory.

 

3.4               Rezolute shall grant Handok full and exclusive rights to use
the Patents in the Territory and shall provide all information and material
reasonably deemed required for Handok under this Section 3.

 



 4 

 

 

 

3.5               Rezolute shall provide all reasonable support and marketing
expertise specific to the Products necessary or useful for Handok in order to
assist Handok in distributing, marketing, promoting and selling the Products in
the Territory. Such assistance shall include, but not limited to, access to all
Rezolute's available promotional materials and other published and unpublished
background medical and marketing materials for the Products. Any marketing
material developed independently by Handok and not based on the information or
material provided by Rezolute shall be subject to review by Rezolute prior to
its use.

 

4. Joint Development Committee

 

4.1               The Parties shall form a Joint Development Committee ("JDC")
to manage the development and registration in the Territory in accordance with
Section 3. The JDC shall be composed of an equal number of representatives of
each Party and shall be responsible for planning, overseeing and directing the
development and commercialization of, and regulatory filings relating to, the
Products in the Territory.

 

4.2               The frequency of the JDC meetings shall be discussed in
writing by the Parties following execution of the Agreement. The Joint
Development Committee may convene or consulted from time to time by means of
telecommunications, video conferences or correspondence, as deemed necessary or
appropriate by the Parties.

  

5. Ownership

 

5.1               Except as otherwise provided in this Agreement, the entire
right, title and interest in and to all Rezolute Licensed Technology shall be
owned solely by Rezolute, and, except as otherwise set forth in this Agreement,
all decisions regarding the protection of Rezolute Licensed Technology shall
remain with Rezolute.

  

6. Consideration/Payment Terms

 

6.1               Milestone. In consideration of the rights and licenses granted
under this Agreement, Handok shall pay Rezolute USD 500,000 upon the approval of
NDA for each Product in the Territory. Upon written agreement between the
Parties that such condition is met, Rezolute shall issue an invoice for each
milestone to Handok within sixty (60) days from the agreement.

 

6.2               Transfer Price. The Transfer Price of a Product for
commercialization in the Territory shall be seventy per cent (70%) of the Net
Selling Price of the Product. Rezolute shall invoice Handok upon each delivery
of Products. Payment of Transfer Price shall be made in Korean Won (KRW).

 

6.3                Payment Terms. For all payments under Sections 6.1 and 6.2,
Handok shall make payments to Rezolute by wire transfer to the bank account
designated by Rezolute within ninety (90) days from the date of the
corresponding invoice.

 



 5 

 

 

6.4               Late Payments. Any amount payable hereunder by Handok, which
is not paid when due in accordance this Section 6, shall bear a pro rata
interest rate often percent (10 %) per annum subject to any necessary approvals
that may be required.

 

6.5               Taxes

 

(a)                 Withholding Taxes. All payments made by Handok to Rezolute
under this Agreement shall be reduced by the amount that Rezolute is required to
pay or withhold pursuant to any applicable law, including but not limited to,
Korean tax law ("Withholding Taxes"). Any such Withholding Taxes if required by
law to be paid or withheld shall be an expense of, and borne solely by,
Rezolute. Handok shall submit reasonable proof of payment of the Withholding
Taxes to Rezolute within a reasonable period of time after such Withholding
Taxes are remitted to the proper authority. Each party agrees to assist the
other party in claiming exemption from such Withholding Taxes under double
taxation or similar agreement or treaty from time to time in force and in
minimizing the amount required to be so withheld or deducted.

 

(b)                 Other Taxes. Except as provided in this Section 6.5, all
taxes or duties in connection with payments made by Handok shall be borne by
Handok.

  

7. Intellectual Property

 

7.1             Rezolute represents, warrants and covenants to Handok that:

 

(a)It has the full right, power and authority to grant the licenses granted to
Handok under Section 2 hereof;

 

(b)It shall use commercially reasonable efforts to maintain the Patents and
Trademark in the Territory at its own cost and expense throughout the term of
this Agreement;

 

(c)As of the date of this Agreement, the Patents are existing, are valid and
enforceable, in whole or in part;

 

(d)It is the sole and exclusive owner of the Patents and Trademark other than
any data and information obtained from Rezolute' s licensee(s) outside the
Territory, but has the right to supply such data and information to Handok, and
Rezolute will not grant any right on the intellectual property to any third
party that would conflict with the rights granted to Handok in the Territory;

 

(e)As of the Effective Date, there are no claims, judgments or settlements
against or owed by Rezolute or, to its knowledge, pending or threatened claims
or litigation relating to the intellectual property;

 

(f)It will use commercially reasonable efforts not to diminish the rights under
the intellectual property throughout the Term of this Agreement; and

 

(g)As of the Effective Date it is not aware of any patent, patent application or
other intellectual property right of any third party that could materially
adversely affect the ability of either Party to carry out its respective
obligations hereunder or the ability of Handok to exercise or exploit any of the
rights or licenses granted to it under this Agreement.

  

7.2           Cooperation. If either party becomes aware of a suspected
infringement of any Patent, such party will notify the other party promptly, and
following such notification, the parties agree to discuss the scope of such
infringement. Rezolute will have the sole right, but not the obligation, to
bring an infringement action at its own expense, in its own name, and entirely
under its own direction and control. Handok will have no obligation to assist
Rezolute with the enforcement or defense of the Patents.

 

 

 6 

 



 



7.3               Trademarks. As used herein, "Trademarks" means all registered
and unregistered trademarks, service marks, trade dress, trade names, logos,
insignias, domain names, symbols, designs, and combinations thereof. Handok
shall use the Trademark as set forth in Appendix 2, owned by Rezolute for the
Products to be distributed in the Territory. Handok may use the trademark free
of charge during the Term of this Agreement. Handok agrees that it will affix
the necessary notice of trademark protection on the Products, as agreed by the
Parties.

  

8. Supply of the Products

 

8.1               Rezolute shall supply to Handok all of its requirements of the
Products to carry out its obligations under this Agreement. Handok agrees to
purchase from Rezolute its entire requirements of the Products and not to
purchase the Products from any person or entity other than Rezolute.

 

8.2               Rezolute and Handok shall further discuss and agree on other
terms regarding supply of each Product.

  

9. Representations, Warranties and Covenants

 

9.1               Ability to Perform. Rezolute and Handok each represent and
warrant that:

 

(a)                 they are duly organized, validly existing and in good
standing under the laws of the jurisdiction of their incorporation and have full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;

 

(b)                this Agreement has been duly executed and delivered, and
constitutes a legal, valid, binding obligation, enforceable against it in
accordance with the terms hereof; and

 

(c)                the execution, delivery and performance of this Agreement
does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it is bound, nor violate any law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over such party.

 

9.2               Compliance

 

(a)                Rezolute and Handok each covenants and agrees that it shall
perform all activities under this Agreement in accordance with all applicable
laws and regulations, including, without limitation, with respect to recalls,
safety and reporting requirements.

 

(b)               Neither party shall be required to take any action or perform
any obligation under this Agreement to the extent that such action or obligation
is in direct conflict with any applicable law, rule or regulation, provided,
however, that both Handok and Rezolute are in agreement regarding (i) the
requirements of such law, rule or regulation, and (ii) the effect that such law,
rule or regulation has on such action or obligation required under this
Agreement.

 

 

 7 

 

 



10. Liability and Indemnity

 

10.1      Handok Indemnity. Handok shall indemnify, hold harmless and defend
Rezolute, and its subsidiaries, licensors, directors, officers, employees and
agents (together the "Rezolute lndemnitees"), from and against any and all
losses, damages, expenses, cost of defense (including, without limitation,
reasonable attorneys' fees, witness fees, damages, judgments, fines and amounts
paid in settlement) and any amounts a Rezolute Indemnitee becomes legally
obligated to pay because of any claim against it (i) arising out of any breach
by Handok of the terms and conditions of this Agreement, or (ii) for any product
liability, liability for death, illness, personal injury or improper business
practice, or any other statutory liability or any other liability under any law
or regulation, to the extent that such claim or claims are due to reasons caused
by or on behalf of Handok related to Products. The indemnification obligations
of Handok stated in this Section 10.1 shall apply only in the event that
Rezolute provides Handok with prompt written notice of such claims, grants
Handok the right to control the defense or negotiation of settlement (using
counsel reasonably approved by Rezolute), and makes available all reasonable
assistance in defending the claims. Handok shall not agree to any final
settlement or compromise with respect to any such claim that adversely affects
Rezolute without obtaining Rezolute's consent.

 

10.2            Rezolute Indemnity. Rezolute shall indemnify, hold harmless and
defend Handok, and its subsidiaries, licensors, directors, officers, employees
and agents (together the "Handok Indemnitees"), from and against any and all
losses, damages, expenses, cost of defense (including, without limitation,
reasonable attorneys' fees, witness fees, damages, judgments, fines and amounts
paid in settlement) and any amounts a Handok Indemnitee becomes legally
obligated to pay because of any claim against it (i) arising out of any breach
by Rezolute of the terms and conditions of this Agreement, or (ii) for any
product liability, liability for death, illness, personal injury or improper
business practice, or any other statutory liability or any other liability under
any law or regulation, to the extent that such claim or claims are due to
reasons caused by or on behalf of Rezolute related to API or Product (including,
without limitation, its manufacture, use or sale of API or Product). The
indemnification obligations of Rezolute stated in this Section 10.2 shall apply
only in the event that Handok provides Rezolute with prompt written notice of
such claims, grants Rezolute the right to control the defense or negotiation of
settlement (using counsel reasonably approved by Handok), and makes available
all reasonable assistance in defending the claims. Rezolute shall not agree to
any final settlement or compromise with respect to any such claim that adversely
affects Handok without obtaining Handok's consent.

 

10.3            Product Liability. Rezolute shall be solely responsible in
respect of any product liability or any other statutory liability under any
regulation, in respect of API or the Product.

  

11. Term and Termination

 

11.1          Term. This Agreement shall enter into force upon the Effective
Date and, unless terminated earlier as provided herein, shall continue on a
Product-by-Product basis until twenty (20) years after the First Commercial Sale
of each Product (the "Initial Term"). Thereafter, the term of this Agreement
shall be renewed automatically by every two (2) years, unless either Party
provides a written notice to the other Party six (6) months prior to the
expiration date of its intention to terminate the Agreement.

 



 8 

 

 

 

11.2            Termination for Breach. A party ("non-breaching party") shall
have the right to terminate this Agreement in the event the other party
("breaching party") is in material breach of any of its material obligations
under this Agreement. The non-breaching party shall provide written notice to
the breaching party. The breaching party shall have a period of thirty (30) days
after such written notice is provided to cure such breach. If such breach is not
cured within the thirty day period, this Agreement shall effectively terminate.
The non-breaching party will not be liable for any payment to the breaching
party in respect of any direct or consequential losses suffered by the breaching
party as a result of such termination.

 

11.3            Termination by Handok. Notwithstanding any other provision of
this Agreement, Handok shall have the right to terminate this Agreement in its
entirety or with respect to any particular Product, at any time upon six (6)
months' notice to Rezolute.

 

11.4            Insolvency. In the event that a Party becomes insolvent, makes
an assignment to the benefit of creditors, or has a petition in bankruptcy filed
for or against it, the other Party shall have the right to treat such event as a
material breach.

 

11.5             Effect of Expiration or Termination. All of the following
effects of termination are in addition to the other rights and remedies that may
be available to either of the Parties under this Agreement and shall not be
construed to limit any such rights or remedies. Upon expiration of this
Agreement pursuant to Section 11.1 or termination of this Agreement by either
Parties under Sections 11.2, 11.3 or 11.4:

 

(a)                Notwithstanding anything contained in this Agreement to the
contrary, all rights and licenses granted herein to Handok shall terminate and
Handok shall cease any and all development and commercialization activities with
respect to the Products in the Territory; and

 

(b)                 All payment obligations hereunder shall terminate, other
than those that are accrued and unpaid as of the effective date of such
termination.

 

(c)                 The termination or expiration of this Agreement shall not,
however, affect the accrued rights and obligations of the parties as at the date
of such termination or expiration, or interfere with either party's right to
collect for damages due to the breach by the other party of this Agreement or
any other remedies available to such party hereunder.

 

11.6            Waiver. The waiver by either party or the failure by either
party to claim a breach of any provision of this Agreement shall not be deemed
to constitute a waiver or estoppel with respect to any subsequent breach or with
respect to any provision hereof or thereof.

 

11.7           Survival. The provisions of this Agreement that are intended by
their nature tosurvive the expiration or termination of this Agreement shall be
observed by the Parties hereto notwithstanding such expiration or termination on
a Product-by-Product basis, including without limitation Sections 6, 7, 9, 10,
11.5, 11.6, 12 and 13. Except as otherwise provided in this Section 11.7, all
rights and obligations of the parties under this Agreement shall terminate upon
the expiration or termination of this Agreement.

 



 9 

 

 

12. Confidentiality and Publications

 

12.1            Confidential Information. All information of proprietary nature,
including technology and know-how ("Confidential Information"), disclosed by one
party (the "Disclosing Party") to the other party (the "Receiving Party")
hereunder shall (a) be used solely and exclusively by the Receiving Party in a
manner consistent with the licenses and rights granted hereunder; (b) be
maintained in confidence by the Receiving Party; and (c) not be disclosed to any
third party or used for any purpose except to exercise its rights and perform
its obligations under this Agreement. The foregoing confidentiality obligations
shall not apply if the Receiving Party can demonstrate by competent written
evidence that such information: (i) is known by the Receiving Party at the time
of its receipt and, not through a prior disclosure by the Disclosing Party, as
documented by the Receiving Party's business records; (ii) is in the public
domain other than as a result of any breach of this Agreement by the Receiving
Party; (iii) is subsequently disclosed to the Receiving Party on a
non-confidential basis by a third party who may lawfully do so; or (iv) is
independently discovered or developed by the Receiving Party without the use of
Confidential Information provided by the Disclosing Party, as documented by the
Receiving Party's business records. Within thirty (30) days after any expiration
or termination of this Agreement, Receiving Party shall destroy (and certify to
the Disclosing Party such destruction) or return all Confidential Information
provided by the Disclosing Party except as otherwise set forth in this
Agreement. One

(1) copy of the Confidential Information may be retained in the Receiving
Party's files solely for archival purposes as a means of determining any
continuing or surviving obligations under this Agreement. The confidential
obligations under this Agreement shall survive this Agreement for a period of
five (5) years.

 

12.2            Terms of this Agreement. The Parties acknowledge that this
Agreement and all of the respective terms of this Agreement shall be treated as
Confidential Information of both Parties.

 

12.3            Press Release. Each party may disclose to third parties or make
public statements, by press release or otherwise, regarding the existence of
this Agreement, the identity of the parties, the terms, conditions and subject
matter of this Agreement, or otherwise in reference to this Agreement, provided
the other Party gives written consent and such disclosures or statements are
accurate and complete with respect to the subject matter thereof and the
information disclosed therein.

 

12.4            Use of Name. Except as provided for under this Agreement,
neither party shall use the other party's name, logo or trademarks for any
purpose including without limitation publicity or advertising, except with the
prior written consent of the other party.

 

 

 10 

 



 

13. Miscellaneous

 

13.1        Agency. Neither party is, nor will be deemed to be, an employee,
agent or representative of the other party for any purpose. Each party is an
independent contractor, not an employee or partner of the other party. Neither
party shall have the authority to speak for, represent or obligate the other
party in any way without prior written authority from the other party.

 

13.2        Entire Understanding. This Agreement embodies the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all previous communications, representations or understandings, and
agreements, whether oral or written, between the parties relating to the subject
matter hereof.

 

13.3        Severability. The parties hereby expressly state that it is not
their intention to violate any applicable rule, law or regulation. If any of the
provisions of this Agreement are held to be void or unenforceable with regard to
any particular country by a court of competent jurisdiction, then, to the extent
possible, such void or unenforceable provision shall be replaced by a valid and
enforceable provision which will achieve as far as possible the economic
business intentions of the Parties. The provisions held to be void or
unenforceable shall remain, however, in full force and effect with regard to all
other countries. All other provisions of this Agreement shall remain in full
force and effect.

 

13.4        Force Majeure. Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by Force Majeure and the non-performing Party promptly notifies of the
prevention to the other Party. Such excuse shall be continued so long as the
condition constituting Force Majeure continues and the non-performing Party
takes reasonable efforts to remove the condition. If a Force Majeure persists
for more than ninety (90) days, then the Parties shall discuss in good faith the
modification of the Parties' obligations under this Agreement in order to
mitigate the delays caused by such Force Majeure.

 

13.5        Notices

 

(a)                   Any notice or other communication to be given under this
Agreement, unless otherwise specified, shall be in writing and shall be deemed
to have been provided when delivered to the addressee at the address listed
below (i) on the date of delivery if delivered in person or (ii) three days
after mailing by registered or certified mail, postage paid:

 

In the case of Rezolute:

Rezolute Inc.

20 I Redwood Shores Parkway, Suite 315
Redwood City, California 94065

USA

Attention: Nevan Elam

 

In the case of Handok:
Handok Inc.

132 Teheran-ro, Gangnam-gu,
Seoul 06235

Korea 

Attention: Sohyun Kwon

 

 

 11 

 

 



(b)                   Either party may change its address for communications by
a notice in writing to the other party in accordance with this Section 13.5.

 

13.6         Governing Law. This Agreement is made in accordance with and shall
be governed and construed under the laws of Republic of Korea, without regard to
its choice of law principles.

 

13.7         Dispute Resolution. Any and all disputes arising out of or in
connection with the present Agreement shall be exclusively submitted to the
Seoul Central District Court.

 

13.8         Assignment. Neither Party may assign or transfer this Agreement or
any rights or obligations hereunder to any Third Party without the other Party's
prior written consent. Any assignee permitted hereunder shall, in writing to the
other Party, expressly assume performance of all of the assigning Party's rights
and/or obligations. Any permitted assignment shall be binding on the successors
of the assigning Party. Any assignment or attempted assignment by either Party
in violation of the terms of this Section 13.8 shall be null, void and of no
legal effect.

 

13.9         Amendment. No amendment or modification hereof shall be valid or
binding upon the parties unless made in writing and signed by both parties.

 

13.10       Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile, .pdf or other electronically transmitted signatures and
such signatures shall be deemed to bind each Party hereto as if they were the
original signatures.

 

 

[Signatures appear on the following page]

 

 

 

 

 12 

 



  

IN WITNESS WHEREOF, the parties hereto have executed this License Agreement as
of the Effective Date.

 

 

Rezolute Inc. Handok Inc.         By: /s/ Nevan Elam

By: /s/ YoungJin Kim

 

Name: Nevan Elam Name: YoungJin Kim Title: CEO Title: Chairman & CEO Date:
September 15, 2020 Date: September 15, 2020

 



 13 



 